UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) April 22, 2011 (Date of earliest event reported) April 20, 2011 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 001-13643 73-1520922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On April 20, 2011, ONEOK Partners, L.P. announced an increase in its quarterly cash distribution for the quarter ended March 31, 2011.A copy of the news release is attached as Exhibit 99.1 and is incorporated herein by reference. The information disclosed in this Item 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities under that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act except as expressly set forth by specific reference in such filing. Item 8.01 Other Events On April 20, 2011, ONEOK Partners, L.P. announced an increase in its quarterly cash distribution to $1.15 per unit from $1.14 per unit, effective for the first quarter 2011.The first-quarter distribution is payable May 13, 2011, to unitholders of record as of April 29, 2011. We own approximately 42.4 million common and Class B limited partner units and the entire 2-percent general partner interest, including incentive distribution rights, which together represent a 42.8-percent ownership interest in ONEOK Partners, L.P.We receive our portion of the referenced first-quarter distribution in accordance with our ownership interests as provided under the terms of the ONEOK Partners L.P. partnership agreement. Item 9.01 Financial Statements and Exhibits Exhibits 99.1News release issued by ONEOK Partners, L.P. dated April 20, 2011. 2 SIGNATURE Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK, Inc. Date: April 22, 2011 By: /s/ Robert F. Martinovich Senior Vice President, Chief Financial Officer and Treasurer 3
